     Case 2:20-cv-00995-MHT-SRW Document 42 Filed 09/13/21 Page 1 of 4




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


S.P., a minor, and A.F., a           )
minor, who sue by and                )
through their parents,               )
legal representatives and            )
next friends Andrew Finley           )
and Chantel Latreece                 )
Presley, his wife; et al.,           )
                                     )
        Plaintiffs,                  )
                                     )           CIVIL ACTION NO.
        v.                           )             2:20cv995-MHT
                                     )                  (WO)
ERIN THOMPSON SPINKS; and            )
STATE FARM AUTOMOBILE                )
INSURANCE COMPANY,                   )
                                     )
        Defendants.                  )

                                  ORDER

      Based    on    the    representations           made       during      the

conference call on July 16, 2021, and in the guardian

ad   litem’s    amended     report       (Doc.   41),       it    is   ORDERED

that:

      (1) Plaintiffs’        amended       motion      to        establish     a

qualified      settlement      fund      and     to   appoint          a   fund

administrator (Doc. 40) is granted.
     Case 2:20-cv-00995-MHT-SRW Document 42 Filed 09/13/21 Page 2 of 4




     (2) The court establishes a Qualified Settlement

Fund under Internal Revenue Code of 1986, as amended

(the “Code”) § 468B, which shall be called The Presley

Qualified Settlement Fund (“the Fund”).

     (3) The court appoints Eastern Point Trust Company

as    the    Fund     Administrator              and    grants      the   Fund

Administrator        authority          to       conduct      any   and    all

activities necessary to administer the Fund.

     (4) Upon execution of a release with the plaintiffs

with respect to the incident at issue in this case, and

after defendants Erin Thompson Spinks and State Farm

Automobile Insurance Company have fully paid the agreed

upon      settlement       proceeds              into   the      Fund,    said

defendants’       alleged     or   actual          civil   liability      with

respect to this case shall be extinguished.

     (5) The Fund Aministrator is authorized to enter

into a Fund Agreement with the plaintiffs and/or their

legal representative, which may include providing for

structured      settlements        in        a    manner   prescribed      and

approved by the court.
                                        2
     Case 2:20-cv-00995-MHT-SRW Document 42 Filed 09/13/21 Page 3 of 4




       (6) The     Fund     is    authorized      to     effect       qualified

assignments        of     any    resulting       structured          settlement

liability within the meaning of Section 130(c) of the

Code to the qualified assignee.

       (7) The     Fund     Administrator         is     authorized,         upon

entry    of   the       court’s     order    to    distribute          for   the

benefit of the plaintiffs all monies paid into the Fund

by   defendants         Erin     Thompson    Spinks       and    State       Farm

Automobile Insurance Company, to take appropriate steps

to     wind   up    the     Fund,    after       which    time       the     Fund

Administrator           shall       be      discharged          of      further

responsibility for the Fund.

       (8) The court shall retain jurisdiction over the

Fund until it is wound up and the Fund Administrator

discharged.

       (9) Counsel for the plaintiffs is to inform the

court when the paperwork for the establishment of the

Fund has been completed.

       (10) Upon        establishment       of    the    Fund,       defendants

Erin     Thompson         Spinks     and     State       Farm        Automobile
                                       3
   Case 2:20-cv-00995-MHT-SRW Document 42 Filed 09/13/21 Page 4 of 4




Insurance Company are to deposit the settlement funds

into the Fund, and defense counsel are to inform the

court when this has been done.

    It is further ORDERED that the plaintiffs’ initial

motion to establish qualified settlement fund and to

appoint fund administrator (Doc. 35) is denied as moot.

    DONE, this the 13th day of September, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  4
